I respectfully dissent.
The record shows, and the County Community Mental Health Board (the "Board") argues, that this appeal is moot. The Ohio Supreme Court has admonished appellate courts not to decide moot issues. See, e.g., State v. Berndt (1987), 29 Ohio St.3d 3, syllabus.
Both the original and subsequent 90-day commitment orders involved in this appeal have expired. Thus any question concerning the timeliness of the application for continued commitment is moot. Appellant Joseph Howard did not file a petition for habeas corpus, did not respond to the Board's argument, and has not shown how deciding this academic issue would have any effect in this case.
Accordingly, I would dismiss this appeal as moot.